DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-15 and 23-25 in the reply filed on September 20, 2022 is acknowledged. Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a thermocouple device configured to measure the temperature” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the housing" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellinger et al. (US 2011/0308103 A1).
In regard to claim 1, Bellinger teaches a dewar drying apparatus for a dewar, comprising:
a heating element (42) that is configured to produce heat that warms a payload area (34) within the dewar; and
a controller (14) coupled to the heating element (42) (see fig. 1; ¶ 0027) and configured to:
determine or detect (using sensor 52) a temperature within the payload area (34) of the dewar (See fig. 1; ¶ 0029), and
control, using the heating element (42), the temperature within the payload area of the dewar to evaporate a liquid or a gas within the payload area (See ¶ 0027-0030, 0041; fig. 1).
In regard to claim 2, Bellinger teaches the dewar drying apparatus of claim 1, wherein to control the temperature within the payload area (34) of the dewar  the controller (14) is configured to: activate the heating element [42] (See ¶ 0027, 0041); and
increase, using the heating element, the temperature within the payload area of the dewar to evaporate the liquid or the gas when the temperature is below a first threshold temperature (See ¶ 0060-0061).
In regard to claim 3, Bellinger teaches the dewar drying apparatus of claim 2, wherein the controller (14) is configured to deactivate the heating element (42) when the temperature within the payload area (34) of the dewar is greater than or equal to a second threshold temperature (“The controller 14 may initiate an operational action for the cycle of operation by adapting or modifying one or more cycle parameters in dependence with the determined load type. Non limiting examples of those parameters are: as temperature setpoint(s), type and quantity of water or chemistry dispensing, tumble speed, airflow setpoint(s), end of cycle detection, etc., or a combination thereof”, ¶0044). The controller (14) use the data from the IR temperature sensor (52) to determine if the heating element (42) needs to be increased, decrease or paused (¶0059-61).
In regard to claim 4, Bellinger teaches the dewar drying apparatus of claim 3, wherein the second threshold temperature is greater than the first threshold temperature (the controller (14) is capable of regulating the temperature based on temperature setpoints (¶0044) such as adjusting to heating element (42) based on a second threshold temperature being greater than a first threshold temperature (Fig. 7).
In regard to claim 5, Bellinger teaches the dewar drying apparatus of claim 4, wherein the controller (14) is configured to: measure an amount of time for the temperature to decrease from the second threshold to the first threshold (Fig. 3-6 show wherein the controller is configured to measure time from the data sent from the IR temperature sensor (52) and line “83” denotes the IR temperature of the load (¶0047-0048); and
determine that the payload area within the dewar is dry when the amount of time is greater than a threshold amount (¶0050, Fig. 11).
In regard to claim 8, Bellinger teaches the dewar drying apparatus of claim 1, further comprising:
a thermocouple device (52) configured to measure the temperature within the payload area (34) of the dewar, wherein the controller (14) is coupled to thermocouple device and configured to: determine or detect the temperature within the payload area of the dewar using the thermocouple device (See fig. 1; ¶ 0029, 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (US 2011/0308103 A1) in view of Singh et al. (US 20200027610 A1). 
In regard to claim 6, Bellinger teaches the dewar drying apparatus of claim 1, further comprising: a housing (Fig. 1) that encloses the controller (14), the controller comprising a user interface (16) provided with  “displays enabling the user to input commands to a controller 14 and receive information about a treatment cycle from components in the clothes dryer 10 or via input by the user through the user interface 16”, ¶0039. 
Bellinger does not expressly discloses that the controller is configured to visually indicate when the payload area within the dewar is dry, wherein the controller is configured to: activate the indicator to visually indicate that the payload area is dry.
Singh et al. discloses a drying system (300, Fig. 4) comprising a controller (351, Fig. 4) having a display module configured to indicate that the canister (load) is dry via text or visuals,  ¶0044.  Since Bellinger suggest the use of displays to show information about the treatment cycle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the display of Bellinger to indicate that the load is dry as taught by Singh et al. for the propose of visually letting the user know that the load is ready for removal from drying apparatus. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bellinger et al. (US 2011/0308103 A1) in view of Hammer et al. (US 20150377513 A1). 
In regard to claim 7, Bellinger teaches the dewar drying apparatus of claim 1 and further disclose a dewar cover (supply conduit 38 that covers the heating element 42, Fig. 1) positioned at a bottom of the housing (bottom portion of the exterior housing of dryer denoted by dashed lines, Fig. 1) and configured to be positioned on top of an opening of a neck of the dewar. 
Bellinger does not expressly show an elongate member coupled to the housing at a proximal end and the heating element at a distal end, wherein the elongate member has a hollow tubular structure that surrounds one or more wires that deliver electrical energy from a power source to the heating element, wherein the distal end of the elongate member is positioned within the payload area of the dewar so that the heating element extends into the payload area.
Hammer et al. discloses a heater element (Fig. 5) comprising resistance element (22, Fig. 5) and heater wires (24, 26, Fig. 5) connected to a elongate member (36) which houses electrical circuitry connected the heater wires to a source of power for energizing the heater element (¶0025).  The dewar is not a positively recited element of dewar drying apparatus, however the heater is capable of being placed in a payload area of a dewar. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heating element of Bellinger with the elongate member as taught by Hammer et al for the purpose of providing a power connection to energize the heater element.
Claims 9-12, 15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Winand et al. (US 20200224825 A1) in view of  JBOL LTD (JP 2003-148698), cited on IDS dated June 22, 2022.
In regard to claims 9 and 23, Winand et al. teaches a dewar drying system (1, Fig. 1), comprising:
a first dewar (2, Fig. 1) having a first payload area (internal space, Fig. 1);
a second dewar (2, Fig. 1) having a second payload area (internal space, Fig. 1);
a first dewar drying device having a first heating element (internal heating element, ¶0103) configured to be inserted into the first dewar (2) and produce heat that warms the first payload area of the first dewar (2) ;
a second dewar drying device having a second heating element (internal heating element, ¶0103) configured to be inserted into the second dewar (2) and produce heat that warms the second payload area of the second dewar (2); and a controller (¶0051).
Winand et al. does not expressly detail the controller coupled to the first dewar drying device and the second dewar drying device, and configured to: control, using the first heating element, a first temperature within the first payload area, and control, using, the second heating element, a second temperature within the second payload area.
JBOL in the same field of endeavor discloses a control device coupled to the first dewar drying device (21) and a heater  (23) to heat and vaporize a liquid nitrogen (22) within the payload area and wherein a heater power supply (24) supplies power to the heater (23) in accordance with a command from a temperature control device (¶0021-0022, Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heating element of the first and second dewars to be connected to a controller as taught by JBOL for the purpose of controlling the power to the first and second heating elements based of feedback temperature control devices to ensure that the payload area is properly temperature controlled. 
In regard to claims 10 and 24, modified Winand et al. teaches the dewar drying system of claim 9.  JBOL further comprising:
a power source (24) configured to deliver electrical energy to the first heating element and the second heating element as modified, wherein the controller is configured to control, using the first heating element, the first temperature (from temperature device) and control, using the second heating element, the second temperature independently as modified and stop delivery of the energy when the temperature is greater than or equal to a second threshold amount (capable). Since Winand et al. has a plurality of dewars, each with a payload area and individual internal heaters, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the modify the controller  to use the temperature in controlling the heating elements as taught JBOL for the purpose of controlling the power to the first and second heating elements to ensure that the payload area is properly temperature controlled.
In regard to claim 11, modified Winand et al. teaches the dewar drying system of claim 10, wherein to control the first temperature and control the second temperature, the controller is configured to:
deliver a first amount of the electrical energy to the first heating element to increase the first temperature (the controller of JBOL is capable of using a first temperature to increase or decrease the current to the heating elements based on temperature); and
deliver a second amount of the electrical energy to the second heating element to increase the second temperature (the controller of JBOL is capable of using a second temperature to increase or decrease the current to the heating elements based on temperature), ¶0021-0022.

In regard to claim 12, modified Winand et al. teaches the dewar drying system of claim 11, wherein the first amount is different from the second amount or the first amount is delivered before or after the second amount is delivered (the amount of electrical energy of the first and second electrical energy is user controller, e.g. if the second dewar is not in use, then the power could be zero).
In regard to claim 15, modified Winand et al. teaches the dewar drying system of claim 9. Winand et al. further show wherein the first dewar (2) and the second dewar (2) remain upright when the first dewar drying device (heating element) evaporates a liquid or gas within the first dewar (2) and the second dewar drying device (heating element) evaporates a liquid or gas within the second dewar (Fig. 1).
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winand et al. (US 20200224825 A1) in view of  JBOL LTD (JP 2003-148698) and in view of Singh et al. (US 20200027610 A1).
In regard to claim 13, modified Winand et al. teaches the dewar drying system of claim 9 except a first indicator configured to visually indicate when the first payload area within the first dewar is dry; and a second indicator configured to visually indicate when the second payload area within the second dewar is dry.
Singh et al. discloses a drying system (300, Fig. 4) comprising a controller (351, Fig. 4) having a display module configured to indicate that the canister (load) is dry via text or visuals,  ¶0044.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the dewar drying system to use a display as taught by Singh et al. for the propose of visually letting the user know that the load is dry. 
In regard to claim 25, modified Winand et al. teaches the dewar drying system of claim 23. JBOL discloses a controller as discussed above. 
Singh et al. discloses a drying system (300, Fig. 4) comprising a controller (351, Fig. 4) having a display module (user interface) configured receiver user input that indicates a heater setting (e.g. showing the canister (load) is dry via text or visuals,  ¶0044.),  wherein the controller as modified is configured to control the temperature based on the heater setting.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the dewar drying system to use a user interface as taught by Singh et al. for the propose of visually letting the user know that the load is dry and for making manual adjustments.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winand et al. (US 20200224825 A1) in view of  JBOL LTD (JP 2003-148698) in view of Liu et al. (WO 2019218143 A1), cited on IDS dated June 22, 2022.
In regard to claim 14, modified Winand et al. teaches the dewar drying system of claim 9.  Winand et al. doses not disclose wherein the first dewar drying device includes a first planar base configured to positioned on top of an opening of the first dewar and a first elongate member having a proximal end coupled to the first planar base and a distal end coupled to the first heating element, wherein the second dewar drying device includes a second planar base configured to be positioned on top of an opening of the second dewar and a second elongate member having a proximal end coupled to the first planar base and a distal end coupled to the second heating element.
Liu et al. discloses a dewar (Fig. 2) comprising a first planar base (cover 3, Fig. 2) configured to positioned on top of an opening of the first dewar (shown in Fig. 2) and a first elongate member (shaft 8, Fig. 2) having a proximal end coupled to the first planar base  (3) and a distal end coupled to the first heating element (fan blade, Fig. 2). Since the first and second dewars (2) have a planar base (7, Fig. 1), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second dewar planar base (7) to have a heater configuration as taught by Liu et al. for the securing the heating elements while installed in an interior space of the dewar to dry the payload.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763            
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763